Citation Nr: 1639044	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected PTSD.

2. Entitlement to service connection for degenerative disc disease of and scoliosis of the lumbar spine (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1967 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2010 rating decision continued a previous denial of service connection for the Veteran's low back disability while the September 2011 rating decision implemented a July 2011 grant of service connection for the Veteran's PTSD, and assigned an initial rating of 30 percent, effective November 8, 2005.  In an August 2012 RO decision, the Veteran's PTSD rating was increased to 50 percent effective November 8, 2005, and the issue on appeal has been rephrased accordingly.

The Board notes that in August 2012 the Veteran requested a Central Office hearing in Washington, D.C.  However, the Veteran withdrew his hearing request in an August 2013 statement.  Accordingly, the Veteran's scheduled hearing was cancelled, and the Board now proceeds to adjudicate the Veteran's appeal.

The Board notes that the Veteran's claim of entitlement to service connection for a low back disability was previously denied in a February 2003 rating decision.  However, a review of the claims file reveals that since that rating decision was issued, the Veteran's service treatment records have been associated with the claims file.  Accordingly, although the February 2003 rating decision denying entitlement to service connection for a low back condition was unappealed and therefore final, the claim must be reconsidered by VA.  See 38 C.F.R. § 1.56(d) (2015) (indicating that if service department records that were not previously associated with the claims file when the claim was initially adjudicated are procured at any time, VA must readjudicate that claim).  As such, the Board need not adjudicate whether the Veteran has submitted new and material evidence in support of his low back claim.  See id. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Increased Rating for PTSD

In the Veteran's September 2009 formal appeal, he indicated that felt that his service-connected PTSD had worsened.  The Veteran was last provided a VA examination in August 2011.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's PTSD may have worsened, another examination must be conducted to ascertain the current severity of this service-connected disorder.


II. Service Connection for a Low Back Disability

The Veteran was afforded two VA examinations of his low back, one in March 2010 with an April 2010 addendum opinion, and another in July 2012.  The April 2010 VA examiner noted that the Veteran has scoliosis which he characterized as "developmental" in nature.  In contrast, the July 2012 VA examiner indicated that the Veteran's scoliosis and retrolisthesis were "processes involving the disc and vertebral bodies" that is not caused by or related to sprain and strain of the back.

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's scoliosis is a congenital "disease process," or is a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that a clarification opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality," is necessary in order to make decision in this case.

Accordingly, the case is REMANDED for the following action:


1.  Collect any outstanding VA treatment records from July 2016 onwards. Efforts to obtain these records should be documented in the claims file. If these records cannot be located the Veteran must be notified.

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his daily activities and ability to work.  

3.  Return the Veteran's claims file to the examiner who completed the July 2012 low back examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide the following opinions:

i. Is the Veteran's scoliosis congenital, developmental, familial, or hereditary in origin?  

ii. If the answer to (i) is "Yes," is the Veteran's scoliosis a "disease process," or is it a "defect or abnormality?"  The examiner is to consider the definitions set forth above (in the body of the remand).

iii. If the proper classification of the Veteran's scoliosis, is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, the examiner should opine whether is it is at least as likely as not (50 percent or greater probability) that the Veteran's congenital defect incurred a superimposed disease or injury that: (1) began during active service; or (2) is related to any in-service event or injury.

iv. If the proper classification of the Veteran's scoliosis is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

1. Did the Veteran's scoliosis, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?

2. If the answer to question (1) is "Yes," is the Veteran's scoliosis clearly and unmistakably NOT aggravated (permanently worsened) by any incident, event, or disease of active duty service?  

3. If the answer to question (1) is "No," the examiner should opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's scoliosis: (1) began during active service; (2) is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).




